DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 (claims 1-3 incorporated) of U.S. Patent No. 11,082,653. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claimed invention are anticipated by the limitations of the claims of U.S. Patent No. 11,082,653.


Instant Application- Claim 19
U.S. Patent No. 11,082,653- Claim 4 (claims 1-3 incorporated)
19. An image processing system comprising: a pixel array comprising a first pixel including a first floating diffusion node and a second pixel connected to the same column line as the first pixel and including a second floating diffusion node; 
1. An image sensor comprising: a pixel array comprising a first pixel and a second pixel which are connected to a first column line; and 

a row driver comprises a clamp controller that outputs any one of a first voltage and a second voltage lower than the first voltage, and configured to control a read operation of the second pixel; and 
a row driver configured to control a read operation of the second pixel, wherein the row driver comprises a clamp controller configured to sequentially apply a second voltage, which is lower than a first voltage, to the first clamp line, after applying the first voltage during the read operation of the second pixel,


a timing generator that provides a control signal for allowing the clamp controller to sequentially output a second voltage after outputting a first voltage during a read operation of a second pixel, 
further comprising a timing generator, wherein the clamp controller applies the first voltage or the second voltage to the first clamp line according to a control signal received from the timing generator,
wherein a voltage of the column line is determined based on a comparison between a voltage of the first floating diffusion node and a voltage of the second floating diffusion node during the read operation of the second pixel, and the larger of the voltage of the first floating diffusion node and the voltage of the second floating diffusion node based on the comparison is output as the voltage of the common line.
wherein a voltage of the first column line is determined based on a comparison between a voltage of a floating diffusion node of the first pixel and a voltage of a floating diffusion node of the second pixel during the read operation of the second pixel, and the larger of the voltage of the floating diffusion node of the first pixel and the voltage of the flouting diffusion node of the second pixel based on the comparison is output as the voltage of the first common line,

further comprising a first clamp line extending in a row direction from the row driver, wherein the first pixel further comprises a first capacitor connected between the first clamp line and the floating diffusion node of the first pixel.



Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  	In regard to claims 1-10, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
a first clamp capacitor which is connected to the first clamp line and the other to the first floating diffusion node; and a second clamp capacitor which is connected to the second clamp line and the other to the second floating diffusion node, as stated in claim 1.
In regard to claims 11-18, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
a clamp capacitor having one end connected to the clamp line extending from the row driver and perpendicular to the column line, and the other end connected to the floating diffusion node, as stated in claim 11.
Claim 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,140,630, discloses an image sensor with a row driver and claim capacitors.  US 2010/0243866, discloses an imaging device with clamp switches and capacitors.  US 2008/0054320, discloses an image sensor with a row driver and clamping control with capacitors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs